DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           JACK MELENDEZ,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D13-3347

                            [January 7, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Matthew I. Destry, Judge; L.T. Case No. 10-
013364CF10A.

  Carey Haughwout, Public Defender, and Richard B. Greene, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Matthew Steven
Ocksrider, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We affirm the order revoking appellant’s probation but remand to the
circuit court to enter a written order memorializing its oral ruling at the
end of the violation of probation hearing. See Robinson v. State, 74 So. 3d
570, 572 (Fla. 4th DCA 2011).

DAMOORGIAN, C.J., GROSS and MAY, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.